In this proceeding to invalidate the petition designating Juan Maldonado as a candidate for the Democratic party’s nomination for the public office of Member of the Assembly from the 52nd Assembly District, Kings County, in the Primary Election to be held on *684June 18, 1968, said designee appeals from (1) a judgment of the Supreme Court, Kings County, dated June 7, 1968, which inter alia granted the application and (2) an order of said court dated June 10, 1968, which denied his motion for reargument. Judgment affirmed, without costs. No opinion. Appeal from order dismissed, without costs. No appeal lies from an order denying reargument. Beldock, P. J., Christ, Brennan, Benjamin and Munder, JJ., concur.